Plaintiff in error, hereinafter called defendant, was convicted in the district court of Pittsburg county of murder, and his punishment fixed at death. No briefs have been filed by either plaintiff in error or the state, but on account of the gravity of the case we have examined the record with care to see that all the formalities of the law safeguarding the rights of defendant have been observed.
On November 27, 1932, Joe House and his wife, at home in McAlester, were murdered with some sharp instrument, evidently an axe, with which several fatal wounds were made on the head and body of each. The information charged the murder of Mrs. Joe House. The slain parties operated a small grocery store and resided in a house near. The motive for the homicide appears to have been robbery. The homicide was discovered early the following morning. Officers were summoned, and preserved the evidence of the crime, taking a plaster cast of a shoe track with distinctive marks at the rear of the house, and an axe with the blade bloody was also found. Defendant was arrested as he was preparing to leave McAlester, and two trunks at the baggage room of the depot, belonging to him, were searched. In one was a pair of shoes with blood spots on them, and with the distinctive marks shown by the plaster cast. Defendant at the time was under arrest, and when the shoes were found he ran from the scene and attempted to make his escape, but was again apprehended. A considerable sum of money in the possession of the slain persons prior to the homicide was missing. The sum of $450 in bills was found on the wife of defendant, concealed between an arch support and the foot. Defendant claims he had won this money in a dice game and delivered it to his wife. Defendant made an oral statement, in substance, that he was approached by *Page 92 
Tom House, a son of the deceased Joe House, and a stepson of Mrs. Joe House; that he went to the home with Tom House, who went inside and brought out the money and gave it to him. He also stated he had placed a pocketbook of deceased on the east side of the city. Later he went with the officers, directed them where to drive, and pointed out the pocketbook in a pond of water, and it was recovered. He also told the officers where he procured an axe and where he threw it over the fence. The officers found the marks of the axe at the scene of the crime, as he stated. A written statement in the form of question and answer, made by defendant on the day following the homicide and signed by him by mark, was introduced in evidence. It is practically an admission of guilt. Defendant did not take the stand, and offered no testimony. We have no doubt of his guilt, and find no material error in the record. The death penalty is a proper punishment for a crime of this character. The case is affirmed.
The original time for the execution having passed, owing to the pendency of this appeal, it is considered, ordered, and adjudged by this court that the judgment and sentence of the district court of Pittsburg county be carried out by electrocution of the defendant on the 24th day of November, 1933.
DAVENPORT and CHAPPELL, JJ., concur.